UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF CALIFORNIA

                                    RELATED CASE ORDER

        A Motion for Administrative Relief to Consider Whether Cases Should be Related or a
Sua Sponte Judicial Referral for Purpose of Determining Relationship (Civil L.R. 3-12) has been
filed. The time for filing an opposition or statement of support has passed. As the judge
assigned to the earliest filed case below that bears my initials, I find that the more recently filed
case(s) that I have initialed below are related to the case assigned to me, and such case(s) shall
be reassigned to me. Any cases listed below that are not related to the case assigned to me are
referred to the judge assigned to the next-earliest filed case for a related case determination.

 C 05-01298 PJH          Amochaev et al v. Citigroup Global Markets Inc.

 C 09-04117 SBA          Bullen v. Citigroup Global Markets, Inc.
                 I find that the above case is NOT related to the case assigned to me. PJH




                                         CLERK’S NOTICE

       The court has reviewed the motion and determined that no cases are related and no
reassignments shall occur.

                                                                   Richard W. Wieking, Clerk


DATED: 9/22/09                                                    By:
                                                                          Deputy Clerk




                                                   -1-